Citation Nr: 1622696	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-11 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for trigeminal neuralgia.  


REPRESENTATION

Appellant represented by:	Adam Barnett, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army National Guard from April 1965 to June 1965.

In a January 2003 decision, the St. Petersburg, Florida, Regional Office (RO) denied, in pertinent part, service connection for headaches as secondary to the service-connected disability of residuals of a fractured nose. In January 2003, the Veteran filed a notice of disagreement (NOD) with the decision and, in June 2003, he was issued a statement of the case (SOC). In August 2003, the Veteran submitted service treatment and personnel records from his in-service injury and a letter from R. Kroopnick, M.D., stating that the Veteran had posttraumatic headache syndrome and that it was incurred as a result of a fall during basic training. The RO never readjudicated the claim in light of the new evidence.

In a January 2009 decision, the RO, in pertinent part, stated that it was reopening the Veteran's claim of service connection for headaches but denied the claim on the merits. This appeal came before Board of Veterans' Appeals (Board) on appeal from a September 2009, in which the RO, in pertinent part, denied service connection for headaches, a seizure disorder, and trigeminal neuralgia. 

The Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence was necessary, and if so, has been received to reopen the claim for service connection for headaches, as that matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). As discussed further below, the Board finds that the Veteran submitted new and material evidence within one year of the January 2003 rating decision and the RO readjudicated the claim again within one year of the January 2009 rating decision. Therefore, neither of those decisions is final, and the Board need not address the criteria to reopen the claim. 38 C.F.R. § 3.156(b) (2015).

In February 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDINGS OF FACT

1.  In January 2003, the RO denied service connection for headaches. Within one year of that decision, in August 2003, the Veteran submitted new and material service treatment and personnel records, and a written statement from a private physician, documenting an in-service injury and connecting the Veteran's current headache disorder to the in-service injury. 

2.  In January 2009, the RO reopened the Veteran's claim and denied it on the merits. Within one year of that decision, in September 2009, the RO readjudicated the Veteran's claim.

2.  The Veteran's posttraumatic headache syndrome initially manifested during active duty.

3.  The Veteran's generalized motor seizure disorder initially manifested during active duty.

4.  The Veteran's trigeminal neuralgia initially manifested during active duty.


CONCLUSIONS OF LAW

1.  The January 2003 and January 2009 rating decisions denying service connection for headaches are not final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).


2.  The criteria for service connection for posttraumatic headache syndrome have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for generalized motor seizure disorder have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for trigeminal neuralgia have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including an August 2009 notice which informed him of the evidence generally needed to support claims for entitlement to service connection for posttraumatic headaches, seizures, and trigeminal neuralgia; what actions he needed to undertake; and how VA would assist him in developing his claims. The August 2009 notice was issued to the Veteran prior to the September 2009 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist as to the issue of service connection for posttraumatic headache syndrome, generalized motor seizure disorder, and trigeminal neuralgia have been met.

II.  Analysis

A.  Finality of Prior Denials

In January 2003, the RO denied the Veteran's claim for service connection for headaches because there was no evidence that the headaches were related to the Veteran's service-connected residuals of a fractured nose, nor was there any evidence of a headache disorder during service. The Veteran filed an NOD with that decision in January 2003 and, in June 2003, he was issued an SOC. In August 2003, the Veteran submitted service treatment and personnel records from his in-service injury and a letter from Dr. Kroopnick stating that the Veteran had posttraumatic headache syndrome and that it was incurred as a result of a fall during basic training.

Applicable regulations provide that if new and material evidence was received during an appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a). See Young v. Shinseki, 22 Vet. App. 461, 468 (2011). 

New evidence is existing evidence not previously submitted to agency decision makers. Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board finds that the service treatment and personnel records documenting the Veteran's in-service injury and the letter from Dr. Kroopnick are new because they were not considered in the January 2003 rating decision or the June 2003 SOC. This evidence is material because it addresses the occurrence of an in-service injury and provides a nexus between the Veteran's current disability and that in-service injury. The Board finds that new and material evidence was identified by the Veteran and available in August 2003 with one year of the January 2003 rating decision. Therefore, the January 2003 RO decision that denied service connection for headaches was not final.

In January 2009, the RO issued a rating decision that stated it was reopening the Veteran's claim for service connection for headaches and denying the claim on the merits. The RO issued a subsequent rating decision, confirming and continuing the denial of service connection in September 2009. Because the RO readjudicated the issue in a subsequent rating decision within one year, the January 2009 decision was not final. The Veteran appealed from the September 2009 decision.

Because the January 2003 and January 2009 rating decisions denying service connection for headaches were not final, the Board will adjudicate the claim on the merits.



B.  Service Connection

The Veteran contends that service connection is warranted for a headache disorder, a seizure disorder, and for trigeminal neuralgia because he tripped while running up a hill during basic training and he fell face-first, hitting his head on an object (possibly a tree branch or root) on the ground.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records document that in May 1965, the Veteran tripped while running up a hill during basic training and fell on his face hitting a "root or small obstacle" on the ground. He was treated at a hospital for a laceration of the nose and for a fracture of the tip of his nasal bone. It was noted that he had a "slightly depressed fracture of the mid portion of the nasal bones." Two days later he returned to the hospital where he was admitted. It was noted that his nose was pushed to the left. While there, he underwent a reduction of the fracture in his nasal bones and his nose was returned to the position it was in prior to the injury.

An April 1994 letter from Dr. Kroopnick stated that the Veteran has had problems with nasal congestion, dizziness, and headaches since his in-service injury. A November 1999 VA treatment record stated that the Veteran had complaints of a throbbing sensation at the tip of his nose, associated with a pins and needles sensation. A March 2000 VA treatment record stated that the Veteran had complaints of headaches and nasal pain.

An April 2000 letter from M. Wister, M.D., stated that the Veteran has had nose pain, tenderness in scar tissue in the upper part of his nose, dizziness, headaches, and a deviated septum, since his in-service injury. An April 2001 private treatment record conveyed that the Veteran has a prior medical history of a nose fracture with a concussion. A February 2002 letter from Dr. Kroopnick stated that the Veteran has posttraumatic headache syndrome as a result of his in-service injury.

In May 2002, the Veteran was afforded a VA neurological disorders examination. The examination report conveyed that the Veteran had headaches three or four times per week that run from the back of his head down through his nose. On examination, he was found to have a 3 centimeter scar running vertically from the bridge of his nose to his forehead. The examiner diagnosed him with muscle contraction headaches and psychogenic dizziness and opined that his in-service head trauma "would not be expected to give continuous symptoms for his long period of time." In May 2002, the Veteran was also afforded a VA nose, sinus, larynx, and pharynx examination. The Veteran reported headaches and nasal pain approximately three to four times per week. The examiner diagnosed him with chronic headaches.

An April 2003 letter from Dr. Kroopnick stated that he had treated the Veteran for posttraumatic stress syndrome with chronic headaches since 1976. He attributed the Veteran's disorders to his in-service injury. In an August 2003 letter, Dr. Kroopnick stated that the Veteran had posttraumatic headache syndrome due to his in-service injury. He stated that, in his opinion, the Veteran sustained a concussion as a result of his in-service fall and that, combined with the subsequent decompression of the nasal bone, caused his headache disorder. He noted that the standard of care had changed and manually reducing a fracture of the type the Veteran experienced is no longer done. 

In October 2008, the Veteran was again afforded a VA nose, sinus, larynx, and pharynx examination. The Veteran stated that he experienced headaches approximately twice a week. The examiner disagreed with Dr. Kroopnick's statement that the Veteran's fracture was not of the type that would be manually reduced. The examiner opined that the Veteran had a nose fracture in service, that it was reduced adequately, and that he had no resulting complications.

A December 2008 private treatment record stated that the Veteran was seen after losing consciousness with tonic-clonic convulsions. He was diagnosed with a major motor seizure disorder. M. Morariu, M.D., the treating physician, opined that the Veteran's in-service trauma "most likely contributed to his episodes of loss of consciousness." A March 2009 letter from Dr. Morariu stated that the Veteran had a generalized motor seizure disorder and that his in-service injury "has to be taken into consideration as a possible etiologic factor of his seizure disorder." In May 2009, the Veteran was admitted to the hospital after having a seizure. It was noted that the seizure disorder is one that is recurring in adults. 

A July 2009 private treatment record stated that the Veteran had developed left hemifacial pains, which he described as feeling like "electrical shocks" and which were triggered by shaving, chewing, brushing, and eating. He was diagnosed with trigeminal neuralgia.

A June 2010 letter from Dr. Morariu stated that it was more likely than not that the Veteran's in-service injury caused his posttraumatic headache syndrome and his seizure disorder. A physical residual functional capacity questionnaire completed at that time by Dr. Morariu stated that the Veteran has diagnoses of a major motor seizure disorder and of left trigeminal neuralgia. Dr. Morariu indicated that the medical evidence shows that there is at least a 50 percent chance that there is a relationship between the Veteran's current disabilities and his in-service injury.

A January 2015 seizure disorders disability benefits questionnaire completed by Dr. Morariu stated that the Veteran had a convulsive seizure in November 2008 and has had absence seizures or tonic seizures since that time. He also listed diagnoses of generalized headaches occurring at least once per week and left-sided pain due to trigeminal neuralgia.


In a February 2015 medical history, the Veteran indicated that he has headaches, seizures, dizziness, and facial weakness/numbness. Private treatment records dated between June 2015 and November 2015 conveyed that the Veteran had diagnoses of other convulsions, seizures, generalized idiopathic epilepsy and epileptic syndrome, and idiopathic generalized epilepsy.

The Veteran had an in-service injury. Both a VA examiner who conducted his neurological examination in May 2002 and Dr. Kroopnick have stated that this resulted in trauma to the Veteran's head. That VA examiner, as well as the one who conducted the Veteran's October 2008 examination concluded that his current headache disorder was not caused by his in-service injury. The examiner who conducted his May 2002 VA nose, sinus, larynx, and pharynx examination did not opine on whether the diagnosed chronic headaches were related to service. Although the examiner who conducted the Veteran's October 2008 VA examination commented on Dr. Kroopnick's opinion as to the etiology of the Veteran's headaches, he only discussed whether the headaches could be caused by the nose fracture the Veteran experienced in service. The examiner did not comment on the May 2002 VA neurological examination that stated the Veteran had in-service head trauma, nor did the VA examiner in October 2008 state whether that head trauma could have caused the Veteran's current headache disorder. Therefore, this examination is of low probative value. Dr. Wister, Dr. Kroopnick, and Dr. Morariu have opined that the Veteran's headache disorder was caused by his in-service injury.

In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal. The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call." Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's current headache disability, service connection is warranted and the claim is granted.

Dr. Morariu has opined that the Veteran's in-service injury caused his current seizure disorder and his trigeminal neuralgia. Therefore, the record shows that these disabilities initially manifested in service. In light of the absence of any evidence to the contrary, service connection is warranted.


ORDER

Service connection for posttraumatic headache syndrome is granted.

Service connection for a generalized motor seizure disorder is granted.

Service connection for trigeminal neuralgia is granted.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


